         Case 1:20-cv-00106-RC Document 21-1 Filed 07/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                           )
 Ass’n of American Physicians & Surgeons, et al.,          )
         Plaintiffs,                                       )
                                                           )
         v.                                                      Civil Action No. 1:20-0106-RC
                                                           )
 Adam B. Schiff, in his individual capacity and his        )
 official capacity as a Member of Congress for the         )
 28th Congressional District of California,                )
                                                           )
         Defendant.                                        )

                                       [PROPOSED] ORDER

       On considering the defendant’s motion to dismiss, the response and reply thereto, and the

entire record herein, the Court finds that the motion is not well taken, and it is hereby

       ORDERED that the motion to dismiss is DENIED; and it is

       FURTHER ORDERED that the defendant shall file his answer pursuant to FED. R. CIV.

P. 12(a)(4)(A) within fourteen (14) days of this Order;

       SO ORDERED.

Dated: ______________________, 2020




                                              UNITED STATES DISTRICT JUDGE




[PROPOSED] ORDER
